Citation Nr: 1456678	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-15 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and B.J.L.




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968 with subsequent service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which confirmed and continued a previous denial of service connection for bilateral hearing loss.  

While the RO addressed the claim for service connection on the merits in the March and April 2011 rating decisions, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the issues on appeal have been characterized as reflected on the title page.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes the June 2014 hearing transcript and VA treatment records which are not of record in the paper claims file but which are not pertinent to the issue on appeal.  The VBMS e-folder does not contain any documents.  


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied service connection for bilateral hearing loss.  Although notified of the denial in an April 2005 letter, the Veteran did not initiate an appeal.  

2.  Evidence associated with the claims file since the March 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim.  

3.  The evidence is at least evenly balanced as to whether the Veteran's current bilateral hearing loss is related to service.  


CONCLUSIONS OF LAW

1.  The RO's March 2005 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  As pertinent evidence received since the March 2005 denial is new and material, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for the establishment of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

Analysis

The claim for service connection was previously denied in an unappealed March 2005 rating decision.  Because new and material evidence has since been submitted, and because the evidence is at least evenly balanced with regard to whether the Veteran's current bilateral hearing loss is related to service, the claim will be reopened and service connection will be granted.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Veteran filed a claim for service connection for hearing loss in November 2004, which was denied in the March 2005 rating decision.  Although notified of the March 2005 rating decision by letter in April 2005, the Veteran did not initiate an appeal and the denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, no new and material evidence was received within one year of issuance of the March 2005 rating decision.  See 38 C.F.R. § 3.156(b).

At the time of the March 2005 denial, there was a VA treatment record indicating that the Veteran had current bilateral hearing loss with the clinician stating that it was at least as likely as not that the Veteran's hearing loss may be related to service; however, there was no non-speculative nexus opinion.  The Veteran sought to reopen his claim for service connection for bilateral hearing loss in December 2010.  Evidence associated with the claims file in the context of the request to reopen includes an October 2010 opinion from a VA clinician that the Veteran's hearing loss was at least as likely as not caused by or a result of military noise exposure and a May 2012 opinion from a private physician that the Veteran's hearing loss was related to an injury while serving in the military in 1968.  Because these positive opinions were not of record at the time of the March 2005 denial, and as they raise a reasonable possibility of substantiating the claim, they are new and material.  Thus, the claim for service connection is reopened.  

The Veteran has current bilateral hearing loss as defined by 38 C.F.R. § 3.385, as demonstrated on VA examination in February 2011.  

Although an undated graphical audiogram included among the Veteran's service treatment records from his active duty service appears to show right ear hearing loss, the numeric reports of audiometric testing performed during active duty from August 1966 to July 1968 do not show hearing loss as defined by 38 C.F.R. § 3.385.  Regardless, the Veteran has, as he is competent to do, described in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

The Veteran has asserted that his hearing loss is related to in-service noise exposure from his active duty service and National Guard service.  He has described hearing loss since his active duty service.  

In October 2004, the Veteran was evaluated for hearing loss in the VA audiology clinic.  The clinician noted that the Veteran described a history of unprotected noise exposure during service and, therefore, it was at least as likely as not that his hearing loss might be related to service.  While this note was completed by a graduate audiology student, it was signed by an audiologist.  During VA treatment in October 2010, the Veteran reported in-service noise exposure without hearing protection and denied occupational and recreational noise exposure.  The clinician opined that, based on the Veteran's report of military noise exposure and the configuration of the hearing loss, his hearing loss was at least as likely as not caused by or a result of military noise exposure.  This note was also completed by an audiology student, but was signed by the same audiologist who signed the October 2004 record.  

During a February 2011 VA examination, the Veteran described military noise exposure with no hearing protection.  He reported minimal civilian occupational/recreational noise exposure.  The examiner opined that the Veteran's bilateral hearing loss was less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  In providing a rationale for her opinion, the examiner noted that hearing was normal through 4000 hertz at discharge and there was no other evidence of significant changes in hearing thresholds suggestive of noise injury.  She stated that all puretone thresholds were improved or unchanged when comparing the 1966 entrance examination to the 1968 separation examination.  She added that the Veteran's history was positive for unprotected military noise exposure and was negative for occupational/recreational noise exposure and noted that he recalled the exact acoustic trauma that caused the onset of his tinnitus.  

In May 2012, Dr. F.R.Y. wrote that the Veteran was under his care and had hearing loss that was related to an injury while serving in the military in 1968.  Because Dr. F.R.Y. did not provide a rationale for his opinion, it is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

While the February 2011 VA examiner provided a negative nexus opinion, this was based, at least in part, on hearing being normal on separation examination.  However, absence of in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

While the October 2004 opinion was speculative, the October 2010 opinion clearly provides a nexus between the Veteran's bilateral hearing loss and service.  While the clinician who provided the positive nexus opinion in October 2010 did not indicate review of the claims file, such review is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.   In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Here, the audiology student who evaluated the Veteran in October 2010 was aware of his history of in-service noise exposure and denial of post-service occupational and recreational noise exposure.  Moreover, she provided a rationale for her opinion, specifically, the positive nexus opinion was based on the Veteran's report of military noise exposure and the configuration of his hearing loss.  This opinion was endorsed by the signing audiologist.  The Board has considered that the October 2010 opinion was based on a denial of post-service occupational and recreational noise exposure.  The February 2011 VA examination report notes minimal civilian occupational and recreational noise exposure; however, in that same examination report, the VA examiner indicated that the Veteran's history was negative for occupational and recreational noise exposure.  Thus, the October 2010 opinion was based on an accurate history.  

In view of the above, the Board finds that the evidence is at least evenly balanced regarding the question of whether the Veteran has current bilateral hearing loss related to service, if not weighing more in favor of his claim.  In cases where the evidence is evenly balanced, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of service connection for bilateral hearing loss.

(ORDER ON NEXT PAGE)











ORDER

New and material evidence having been received; the issue of entitlement to service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


